DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on September 10, 2021.
Claims 15 & 17-18 are pending in the instant application.
Claim 18 is amended.

Response to Arguments
Applicant's remarks filed 09/10/2021, pages 5-6, regarding the rejection of claim 15, and similarly claims 17-18 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant first asserts that Francois does not teach or suggest the claimed “one or more intra-prediction mode groups” of a “plurality of intra-prediction modes.”
The Examiner respectfully disagrees because Francois teaches or suggests this claim limitation. As discussed in Paragraphs [0012], [0082]-[0088] & [0096], Francois discusses of the intra prediction modes being two types – non-directional intra prediction modes that include planar and DC modes, and directional, or 33 angular modes. The Examiner therefore reads this as intra prediction modes falling into two categories, or groups, with one group being a non-directional intra prediction modes, 
Applicant then asserts that Francois fails to disclose that, “each of the intra-prediction mode groups corresponds to a single inverse-transform model.” 
The Examiner respectfully disagrees because the combination of Yang and Francois disclose of the single inverse-transform models. In Paragraphs [0161]-[0165], Yang discloses of the determining unit 602 determines inverse-transform model among pre-determined multiple inverse-transform models by determining the inverse transformation matrix based on intra-frame prediction mode. Furthermore, Paragraphs [0100] in Yang discusses of the transformation matrix determined among multiple candidate transformation matrixes and used to perform inverse transformation. By utilizing the transformation matrix to perform inverse transformations, it is established that a single transform matrix and its counterpart inverse transform matrix go hand-in-hand as one transform model. The Examiner then introduces Francois to teach that the intra prediction modes are grouped into two categories of intra prediction modes as mentioned above, one being non-directional intra prediction modes that include the DC and planar modes, and another being directional intra prediction modes. Additionally, Francois teaches that the two groups of intra prediction modes each have a respective transform process, wherein Paragraph [0096] in Francois discusses of non-directional modes use a 2D displacement transformation, and if a directional mode is used, a 1D displacement transformation applies. Furthermore, one of ordinary skill in the art knows that in order to decode an encoded image, the decoding process includes applying the inverse, or reciprocal transformation process by taking the transpose of the 
Furthermore, it is also noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Therefore, the rejection of claims 15 & 17-18 under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2012/0201303 A1) (hereinafter Yang) in view of Francois et al. (US 2014/0016874 A1) (hereinafter Francois).

Regarding claim 15, Yang discloses a method of decoding a video data based on an intra-prediction mode [Paragraph [0029]-[0031], Video decoding method according to an intra-frame prediction mode], the method comprising:
obtaining a model index indicating an inverse-transform matrix for a current block [Paragraph [0160], Resolving unit 601 obtains transformation matrix index information, as model index];
determining an inverse-transform model for the current block among pre-determined multiple inverse-transform models based on the intra-prediction mode [Paragraph [0161]-[0165], determining unit 602 determines inverse-transform model among pre-determined multiple inverse-transform models by determining the inverse transformation matrix based on intra-frame prediction mode];
deriving the inverse-transform matrix based on the inverse-transform model [Paragraph [0161]-[0165], determining unit 602 determines inverse transformation matrix or set of inverse transformation matrixes based on intra-frame prediction mode and calculation result]; and 
performing an inverse-transform for the current block based on the inverse-transform matrix [Paragraph [0162], reconstructing unit 603 uses determined transformation matrix to perform inverse transformation and obtaining residual data].

Francois teaches wherein a plurality of intra-prediction modes are grouped into one or more intra-prediction mode groups and each of the intra-prediction mode groups corresponds to a single inverse-transform matrix model, and wherein based on an intra-DC mode and an intra-planar mode being grouped together, the intra-DC mode and the intra-planar mode correspond to a single inverse-transform model [Paragraph [0012], [0082]-[0088] & [0096], In HEVC, intra prediction modes are grouped into two types – non-directional intra prediction modes that include planar and DC modes, and directional, or 33 angular modes. If a mode is non-angular, or non-directional (DC/Planar), transformation step S604 applies 2D affine transformation with matrix q, as single inverse-transform model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yang to incorporate the intra prediction process in Francois as above, to improve the intra prediction process and address losses in coding efficiency induced by spatial misalignment of reference samples (Francois, Paragraph [0018]).

Regarding claim 17, claim 17 is drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claim 15 treated in the above rejection. Therefore, method claim 17 corresponds to method claim 15 and are rejected for the same reasons of obviousness as used above.
Furthermore, Yang discloses of a encoding method [Abstract, method for encoding]; and
generating a model index indicating the transform matrix for the current block [Paragraph [0069]-[0084], Generating model index by selecting transformation matrix index information and encoding into bitstream].

Regarding claim 18, Yang discloses a non-transitory decoder-readable medium storing picture information generated [Paragraph [0236]-[0238], Program stored in computer readable storage media including ROM, RAM, magnetic disk or optical disk, executed by the video decoder containing processor] by performing the steps of: 
determining a transform model for a current block among pre-determined multiple transform models based on the intra-prediction mode [Paragraph [0139]-[0141], Transforming unit 402 configured to select a set of best transformation matrixes, as transform model, among multiple candidate transformation matrixes according to an intra-frame prediction mode];
deriving a transform matrix based on the transform model [Paragraph [0142]-[0143], Transforming unit 402 selects the transformation combination with the minimum rate-distortion cost after multiplication of the matrixes as a best transformation matrix];
performing a transform for the current block based on the transform matrix [Paragraph [0142]-[0143], Transforming unit 402 obtains transformation result and performs transform coding on prediction residual using best transformation matrix]; and
generating a model index indicating the transform matrix for the current block [Paragraph [0144]-[0148], Index encoding unit 503 configured to write the transformation matrix index information into encoded data].
However, Yang does not disclose wherein a plurality of intra-prediction modes are grouped into one or more intra-prediction mode groups and each of the intra-prediction mode groups corresponds to a single inverse-transform model, and
wherein based on that an intra-DC mode and an intra-planar mode are grouped, the intra-DC mode and the intra-planar mode correspond to a single transform model.
Francois teaches of wherein a plurality of intra-prediction modes are grouped into one or more intra-prediction mode groups and each of the intra-prediction mode groups corresponds to a single inverse-transform model, and wherein based on that an intra-DC mode and an intra-planar mode are grouped, the intra-DC mode and the intra-planar mode correspond to a single transform model [Paragraph [0012], [0082]-[0088] & [0096], In HEVC, intra prediction modes are grouped into two types – non-directional intra prediction modes that include planar and DC modes, and directional, or 33 angular modes. If a mode is non-angular, or non-directional (DC/Planar), transformation step S604 applies 2D affine transformation with matrix q, as single inverse-transform model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory decoder-readable medium disclosed by Yang to incorporate the intra prediction process in Francois as above, to improve the intra prediction process and address losses in coding efficiency induced by spatial misalignment of reference samples (Francois, Paragraph [0018]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487